Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION


  RYAN SHINN, individually and on behalf            CASE NO.: 2020-cv-61152-AHS
  of all others similarly situated,
                                                    CLASS ACTION
                    Plaintiff
                                                    JURY TRIAL DEMANDED
  v.

  VAN DYK MORTGAGE CORPORATION,
  a foreign corporation

                    Defendant.



       DEFENDANT VANDYK MORTGAGE CORPORATION’S MOTION FOR LEAVE
                      TO FILE SUR-REPLY IN SUPPORT OF
              ITS OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

         Pursuant to Local Rule 7.1 and the Court’s discretion under the Federal Rules of Civil

  Procedure, Defendant VanDyk Mortgage Corporation (“VanDyk”) submits this motion for leave

  to file a sur-reply to Plaintiff Ryan Shinn’s (“Plaintiff”) Motion to Remand (Dkt. 7, “Motion”) to

  address Plaintiff’s Notice of Supplemental Authority (see Dkt. 25, “Notice”) of no more than

  four (4) pages in length and within no later than two (2) business days after the Court grants

  VanDyk’s request for leave. In support thereof, VanDyk further states as follows:

                                 INTRODUCTORY STATEMENT

         VanDyk is aware of and respects the Court’s limitations on briefing. In this instance, the

  purpose of VanDyk’s requested sur-reply will be to address the purported supplemental authority

  attached as Exhibit A to Plaintiff’s Notice, which was not available at the time VanDyk filed its
Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 2 of 6




  response to Plaintiff’s Motion and is readily distinguishable, both factually and legally, from the

  issues in the present case and in the Motion. Accordingly, for the reasons discussed below,

  VanDyk respectfully requests leave to file a short sur-reply in support of its opposition to

  Plaintiff’s Motion to address this recent filing.

                      PROCEDURAL HISTORY AND BASIS FOR RELIEF

         On May 11, 2020, Plaintiff filed his initial one-count complaint in this matter in Florida

  state court, seeking relief under the Telephone Consumer Protection Act (“TCPA”). On June 11,

  2020, VanDyk timely filed its Notice of Removal with this Court pursuant to 28 U.S.C. §§ 1331,

  1332, 1441, 1446 and 1453, asserting federal question subject matter jurisdiction because the

  Complaint seeks relief under the federal TCPA (see Dkt. 1 at ¶¶ 6-8) and under the Class Action

  Fairness Act of 2005 (“CAFA”) (see id. at ¶¶ 9-13).

         On June 15, 2020, Plaintiff filed his Motion seeking remand back to state court, arguing,

  inter alia, VanDyk failed to demonstrate that the United States Constitution’s Article III standing

  requirements are met. See Motion at 1-4. The Motion is silent with respect to VanDyk’s CAFA

  basis for removal. See generally id. VanDyk responded to the Motion on June 29, 2020 arguing

  that VanDyk has no obligation to allege Article III standing in a notice of removal in accordance

  with this Court’s precedent and that Plaintiff failed to address, let alone challenge, VanDyk’s

  alternate CAFA basis for removal. See generally Dkt. 13. Plaintiff filed his reply memorandum

  that same day. See Dkt. 14.

         On July 8, 2020, Plaintiff filed a first amended complaint (“FAC”) in which he added a

  new party defendant, Thecia Maurone-Toth, who has not been served as of the date of this filing,

  despite arguing in connection with his Motion that he lacks Article III standing. See Dkts. 20


                                                      -2-
Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 3 of 6




  and 21. In his FAC, Plaintiff alleges that he suffered injuries “resulting” from “Defendants’

  advertisement and telemarketing message.” Dkt 20 ¶¶ 5, 10. As a result of the FAC filing, the

  Court denied VanDyk’s then-pending dispositive motion to dismiss Plaintiff’s original complaint

  as moot but granted VanDyk’s motion to temporarily stay discovery, noting inter alia that

  discovery should be stayed because Plaintiff’s amended pleading would likely be subject to

  another motion to dismiss and that Plaintiff’s Motion seeking remand was still pending. See

  Dkts. 22 and 24.

         On July 14, 2020, after briefing had completed, Plaintiff notified the Court of purported

  supplemental authority in support of his Motion, identifying and attaching a July 14, 2020

  decision titled Mittenhal, et al. v. Florida Panthers Hockey Club, Ltd., Case No. 0:20-cv-60734-

  RKA (S.D. Fla. Jul. 14, 2020) (Altman, J.) (hereinafter “Mittenhal”).

                                           ARGUMENT

         As noted, VanDyk contends that Mittenhal is readily distinguishable from this case in a

  number of ways and, therefore, that a sur-reply to address those pertinent differences is necessary

  and would be helpful to assist the Court with properly understanding the parties’ positions and to

  adjudicate the Motion. The Eleventh Circuit has held that “[a] district court’s decision to permit

  the filing of a surreply is purely discretionary” and is generally permissible when “a valid reason

  for such additional briefing exists, such as where the movant raises new arguments in its reply

  brief.” First Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F.App’x 777, 788 (11th Cir. 2008)

  (per curiam) (quoting Federick v. Mercedes-Benz USA, LCC, 366 F. Supp. 2d 1190, 1197 (N.D.

  Ga. 2005)). Such a “valid reason” exists here as VanDyk should be permitted the opportunity to

  respond to the new filing presented for the first time in Plaintiff’s Notice, which was unavailable


                                                  -3-
Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 4 of 6




  at the time VanDyk filed its response in opposition to Plaintiff’s Motion but yet is misleading

  and readily distinguishable, prior to the Court deciding the Motion.

         More specifically, VanDyk’s anticipated sur-reply will address the distinctions between

  Mittenhal and this case, including inter alia, that the Mittenhal complaint did not allege any

  tangible or intangible injury in fact the plaintiffs may have suffered, merely referring to a “legal

  injury” and general “impact[] and harm[]”; whereas here, Plaintiff’s FAC alleges that Plaintiff

  suffered “resulting injuries caused to Plaintiff by Defendants’ advertisement and telemarketing

  message” and that Plaintiff and other putative class members were “harmed” (see ¶¶ 10, 57).

  Moreover, in filing his FAC in this case, Plaintiff tellingly removed his allegation that he merely

  “suffered a legal injury.” Compare Dkt. 1 ¶ 9 with Dkt. 20 generally. For these reasons and

  others, as VanDyk’s anticipated sur-reply will show, Mittenhal is clearly distinguishable from

  the present case and the Court should exercise its discretion to permit VanDyk to file a sur-reply.

         Further, VanDyk respectfully submits that the filing of a sur-reply will not unfairly

  prejudice Plaintiff and indeed would prejudice VanDyk by depriving it of an opportunity to

  address Plaintiff’s new filing. Moreover, the filing of a brief sur-reply will not unduly delay

  these proceedings.

         WHEREFORE, pursuant to Local Rule 7.1, VanDyk respectfully requests that this

  motion be granted and that VanDyk be permitted to file a sur-reply, of no more than four pages

  and within two business days after the Court rules on this request.




                                                  -4-
Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 5 of 6




                      CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that that counsel for the movant has

  conferred with all parties who may be affected by the relief sought in this motion in a good faith

  effort to resolve the issues but that Plaintiff noted his objections to the filing of a sur-reply

  regarding Plaintiff’s Motion to Remand.



  Dated: July 14, 2020                                 Respectfully submitted,

                                                       By: s/ Yaniv Adar
                                                       Yaniv Adar (Florida Bar No. 63804)
                                                       MARK MIGDAL & HAYDEN
                                                       Brickell City Tower
                                                       80 SW 8th Street,
                                                       Suite 1999, Miami, Florida 33130
                                                       Tel: (305) 374-6623
                                                       Email: yaniv@markmigdal.com

                                                       John W. McGuinness (pro hac vice)
                                                       MANATT, PHELPS & PHILLIPS, LLP
                                                       1050 Connecticut Avenue, NW, Ste. 600
                                                       Washington, D.C., 20036
                                                       Tel: (202) 585-6500
                                                       Email: jmcguinness@manatt.com

                                                       A. Paul Heeringa (pro hac vice)
                                                       MANATT, PHELPS & PHILLIPS, LLP
                                                       151 North Franklin Street, Ste. 2600
                                                       Chicago, IL 60606
                                                       Tel.: (312) 529-6300
                                                       Email: pheeringa@manatt.com

                                                       Attorneys for Defendant
                                                       VanDyk Mortgage Corporation




                                                 -5-
Case 0:20-cv-61152-AHS Document 26 Entered on FLSD Docket 07/14/2020 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that, on July 14, 2020, I filed the foregoing electronically through the

  Court’s CM/ECF system, which caused the following parties or counsel to be served by

  electronic means:


    Manuel S. Hiraldo, Esq.                           Jibreal S. Hindi, Esq.
    Hiraldo P.A.                                      Thomas Patti, III, Esq.
    401 E. Las Olas Boulevard, Suite 1400             The Law Offices of Jibreal S. Hindi
    Fort Lauderdale, Florida 33301                    110 SE 6th Street, Suite 1744
    Email: mhiraldo@hiraldolaw.com                    Fort Lauderdale, Florida 33301
                                                      E-mail: jibreal@jibreallaw.com


                                                              s/ Yaniv Adar
                                                              Yaniv Adar, Esq.




                                                -6-
